                                      United States Bankruptcy Court
                                        Northern District of Ohio
In re:                                                                                  Case No. 19-17814-aih
Jayson T. Rogers                                                                        Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0647-1           User: admin                  Page 1 of 2                   Date Rcvd: Jun 12, 2020
                               Form ID: 318                 Total Noticed: 43


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 13, 2020.
db             +Jayson T. Rogers,    20041 Fairmount Blvd.,    Shaker Heights, OH 44118-4715
cr             +PNC Bank, National Association,     1900 East Ninth Street,    Cleveland, OH 44114-3484
cr             +QuarterSpot, Inc.,    c/o Thomas J. Kokolis (lim participant),
                 110 North Washington Street Suite 500,     Rockville, MD 20850-2230
26392651       +Allegro Realty,    1938 Euclid Avenue, Suite 200,     Cleveland, OH 44115-2254
26392652       +Argus Capital Funding,    104 East 25th St, Floor 10,     New York, NY 10010-8201
26392653       +Ascentium Capital LLC,    23970 Highway 59,    Kingwood, TX 77339-1535
26392654       +Ashcroft & Oak,    26300 Cedar Rd,    Beachwood, OH 44122-1184
26392656       +Canterbury Golf Club,    22000 South Woodland,    Beachwood, OH 44122-3099
26392659       +Daryl Laisure,    c/o Craig Owen White,    Hahn Loeser,    200 Public Square, Suite 2800,
                 Cleveland, OH 44114-2303
26392660       +East Shore Equities, LLC,     5788 Merrick Rd, 2nd flr,    Massapequa, NY 11758-6242
26392661        Emerald Group Holdings, LLC,     68 Jay St Ste 201-e12,    New York, NY 10013
26392662       +First Interstate Properties,     25333 Cedar Road, Suite 300,    Cleveland, OH 44124-3763
26392663       +High Five Capital Fund LLC,     15 E. 67th St., 6th Floor,    New York, NY 10065-5804
26392667       +IRC Retail Centers LLC,    814 Commerce Dr #300,     Oak Brook, IL 60523-8823
26392664       +Independence Bank,    4401 Rockside Rd,    Independence, OH 44131-2146
26392666       +Intrepid Direct Insurance,     c/o Ralph Tector Jr.,    The Leviton Law Firm,
                 One Pierce Place, Suite 725W,     Itasca, IL 60143-1234
26392668       +Jimmy Johns,    2212 Fox Drive,    Champaign, IL 61820-7532
26392669       +Kapitus,   120 W 45th St,     New York, NY 10036-4195
26392670        MRN Ltd.,    715 Vincent Ave,    Cleveland, OH 44114
26392671       +PNC Bank Credit Card,    Po Box 5570,    Mailstop BR- YB58-01-5,     Cleveland, OH 44101-0570
26392672       +Pnc Mortgage,    Attn: Bankruptcy,    3232 Newmark Drive,    Miamisburg, OH 45342-5433
26573295       +QuarterSpot, Inc.,    c/o Parker, Simon & Kokolis, LLC,     ATTN: Thomas J. Kokolis, Esq.,
                 110 N. Washington Street, Ste. 500,     Rockville, MD 20850-2230
26392674       +RFY Eton,    675 Alpha Drive,    Highland Hts, OH 44143-2139
26392677       +Sysco Foods,    235 W Giaconda Way Suite 217,    Tucson, AZ 85704-4343
26405481       +TCF NATIONAL BANK,    C/O CRAIG W RELMAN CO LPA,     23811 CHAGRIN BLVD SUITE 160,
                 CLEVELAND OH 44122-5525
26392684       +Worldpay US, Inc.,    201 17th Street, NW,    Suite 1000,    Atlanta, GA 30363-1195

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Jun 12 2020 09:13:03         Cynthia J. Thayer,
                 US Department of Justice,    201 Superior Avenue,     Suite 441,    Cleveland, OH 44114-1234
cr             +E-mail/Text: ar@figadvisors.com Jun 12 2020 09:15:12        Finch Investment Group,
                 Finch Investment Group, LLC,     1000 Riverside Avenue Suite 400,     Jacksonville, FL 32204-4108
cr             +E-mail/Text: Bankruptcy@stearnsbank.com Jun 12 2020 09:11:41         Stearns Bank NA,
                 Attn: Jordan N. Hopkins,    4191 2nd Street South,     St Cloud, MN 56301-3761
26392655       +E-mail/Text: bkdept@cancapital.com Jun 12 2020 09:11:20        CAN Capital Inc,
                 2 Overhill Road Suite 410,    Scarsdale, NY 10583-5326
26392657       +EDI: CAPITALONE.COM Jun 12 2020 12:28:00       Capital One,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
26392658        E-mail/Text: ddbankruptcy@parfunding.com Jun 12 2020 09:16:05
                 Complete Business Solutions Group,     dba Par Funding,    20 N 3rd St,
                 Philadelphia, PA 19106-2118
26392665        EDI: IRS.COM Jun 12 2020 12:28:00       Internal Revenue Service,
                 Centralized Insolvency Operations,     P.O. Box 21126,    Philadelphia, PA 19114-0326
26392675        E-mail/Text: OHAGCEBKYEBN@ohioattorneygeneral.gov Jun 12 2020 09:11:32
                 State of Ohio Revenue Recovery,     c/o Ohio Atty General’s Office,
                 150 East Gay Street, 21st Floor,     Columbus, OH 43215
26392673        E-mail/Text: support@quarterspot.com Jun 12 2020 09:15:57         QuarterSpot Inc.,
                 333 7th Avenue Suite 1402,    New York, NY 10001
26392676        E-mail/Text: Bankruptcy@stearnsbank.com Jun 12 2020 09:11:41         Stearns Bank,
                 9225 E Shea Blvd,    Scottsdale, AZ 85260
26425215       +E-mail/Text: treasurer-bankruptcy@starkcountyohio.gov Jun 12 2020 09:11:26
                 Stark County Treasurer,    110 Central Plaza South, Suite 250,      Canton, Ohio 44702,
                 Phone: (330) 451-7814 Fax: (330) 451-78,
                 treasurer-bankruptcy@starkcountyohio.gov 44702-1410
26392678       +E-mail/Text: bankruptcynotices@tcfef.com Jun 12 2020 09:13:40         TCF Finance,
                 11100 Wayzata Blvd., #801,    Hopkins, MN 55305-5503
26392679       +EDI: COMCASTCBLCENT Jun 12 2020 12:28:00       Telecom Self-reported,     Po Box 4500,
                 Allen, TX 75013-1311
26392680        EDI: USBANKARS.COM Jun 12 2020 12:28:00       US Bank,    Attn: Bankruptcy,    800 Nicollet Mall,
                 Minneapolis, MN 55402
26392681        EDI: USBANKARS.COM Jun 12 2020 12:28:00       US Bank/RMS CC,     Attn: Bankruptcy,    Po Box 5229,
                 Cincinnati, OH 45201
26392682       +E-mail/Text: vci.bkcy@vwcredit.com Jun 12 2020 09:14:40        Volkswagen Credit, Inc,
                 Attn: Bankruptcy,    P.O. Box 3,    Hillboro, OR 97123-0003
26392685       +E-mail/Text: bankruptcy@yellowstonecapllc.com Jun 12 2020 09:15:45         Yellowstone Capital, LLC,
                 1 Evertrust Plaza,    Jersey City, NJ 07302-3087
                                                                                                TOTAL: 17




        19-17814-aih      Doc 27     FILED 06/13/20       ENTERED 06/14/20 00:21:30            Page 1 of 4
District/off: 0647-1                  User: admin                        Page 2 of 2                          Date Rcvd: Jun 12, 2020
                                      Form ID: 318                       Total Noticed: 43


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +TCF National Bank,   C/O CRAIG W RELMAN CO LPA,   23811 CHAGRIN BLVD SUITE 160,
                   CLEVELAND, OH 44122-5525
26392683*        +Volkswagen Credit, Inc,   Attn: Bankruptcy,   Po Box 3,   Hillboro, OR 97123-0003
                                                                                              TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 13, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 10, 2020 at the address(es) listed below:
              Craig W. Relman    on behalf of Creditor    TCF National Bank crelman@aol.com
              David M. Benson    on behalf of Debtor Jayson T. Rogers David@DavidBensonLaw.com,
               dmbenson25@hotmail.com;bambi@davidbensonlaw.com;r64853@notify.bestcase.com
              David T. Brady   on behalf of Creditor    Finch Investment Group DBrady@Sandhu-Law.com,
               bk1notice@sandhu-law.com
              Kari B. Coniglio    kbconiglio@vorys.com,
               mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com
              Robert B. Trattner    on behalf of Creditor    PNC Bank, National Association rtrattner@ttmlaw.com,
               rbtlaw2003@yahoo.com
              Seth Greenhill     on behalf of Creditor    PNC Bank, National Association
               seth.greenhill@padgettlawgroup.com
                                                                                              TOTAL: 6




         19-17814-aih           Doc 27       FILED 06/13/20            ENTERED 06/14/20 00:21:30                    Page 2 of 4
Information to identify the case:
Debtor 1              Jayson T. Rogers                                             Social Security number or ITIN   xxx−xx−2427
                      First Name    Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name    Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Ohio

Case number: 19−17814−aih



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Jayson T. Rogers

                                                                           By the court: ARTHUR I HARRIS
           6/10/20                                                                       United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                             Order of Discharge                                page 1




     19-17814-aih                  Doc 27         FILED 06/13/20       ENTERED 06/14/20 00:21:30               Page 3 of 4
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2




   19-17814-aih        Doc 27      FILED 06/13/20      ENTERED 06/14/20 00:21:30          Page 4 of 4
